William Joseph Dowmont et al v. Ruby Nell Burleson









WITHDRAWN
8-7-02




IN THE
TENTH COURT OF APPEALS
 

No. 10-01-330-CR

     WILLIAM JOSEPH DOWMONT
     AND TIM ABLES TRUCKING COMPANY,
                                                                              Appellants
     v.

     RUBY NELL BURLESON,
                                                                              Appellee
 

From the 82nd District Court
Robertson County, Texas
Trial Court # 00-11-16,080-CV
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      William Joseph Dowmont and Tim Ables Trucking Company appealed a judgment rendered
against them in a personal injury lawsuit.  We referred the parties to mediation by order dated
June 26, 2002.  The parties have now filed a joint motion to dismiss the appeal.  They state in
their motion that they “have reached an agreement to settle the case and dismiss this appeal.”
      Rule of Appellate Procedure 42.1(a)(2) provides:
(a)  The appellate court may dispose of an appeal as follows:
(2) in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no other party may be prevented from seeking
any relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1(a)(2).
      The dismissal motion complies with the requirements of the appellate rules.  Appellee Ruby
Nell Burleson has joined the motion.  Accordingly, this appeal is dismissed with costs to be taxed
against the party incurring same.

                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed July 31, 2002
Do not publish
[CV06]